Order filed, July 19, 2013.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00572-CV
                                 ____________

                          LUC J. MESSIER, Appellant

                                         V.

                 KATY SHUK CHI LAU MESSIER, Appellee


                    On Appeal from the 311th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2009-45158


                                      ORDER

      The reporter’s record in this case was due June 04, 2013. See Tex. R. App.
P. 35.1. The court has not received a request to extend time for filing the record.
The record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.

      We order Marilee Anderson, the official court reporter, to file the record in
this appeal within 30 days of the date of this order.

                                   PER CURIAM